15-2118
     Zheng v. Lynch
                                                                                  BIA
                                                                          Van Wyke, IJ
                                                                          A087 468 196

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.      CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
     BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE
     32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A
     PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH
     THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE
     A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.
 1
 2        At a stated term of the United States Court of Appeals
 3   for the Second Circuit, held at the Thurgood Marshall
 4   United States Courthouse, 40 Foley Square, in the City of
 5   New York, on the 14th day of November, two thousand sixteen.
 6
 7   PRESENT:
 8            REENA RAGGI,
 9            SUSAN L. CARNEY,
10            CHRISTOPHER F. DRONEY,
11                 Circuit Judges.
12   _____________________________________
13
14   QING HUI ZHENG, AKA QINGHUI
15   ZHENG,
16            Petitioner,
17
18                    v.                                        15-2118
19                                                              NAC
20   LORETTA E. LYNCH, UNITED STATES
21   ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                  Richard Tarzia, Law Office of
26                                    Richard Tarzia, Belle Mead, New
27                                    Jersey.
28
29   FOR RESPONDENT:                  Benjamin C. Mizer, Principal
30                                    Deputy Assistant Attorney General;
31                                    Blair T. O’Connor, Assistant
 1                                         Director; Jane T. Schaffner, Trial
 2                                         Attorney, Office of Immigration
 3                                         Litigation, United States
 4                                         Department of Justice, Washington,
 5                                         D.C.
 6
 7          UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11          Petitioner       Qing    Hui    Zheng,      a    native    and   citizen     of

12   China, seeks review of a June 10, 2015, decision of the

13   BIA,    affirming        a     November      6,        2013,     decision    of     an

14   Immigration Judge (“IJ”) denying Zheng’s application for

15   asylum,       withholding       of     removal,        and     relief     under    the

16   Convention Against Torture (“CAT”).                      In re Qing Hui Zheng,

17   No. A087 468 196 (B.I.A. June 10, 2015), aff’g No. A087 468

18   196 (Immig. Ct. N.Y. City Nov. 6, 2013).                            We assume the

19   parties’       familiarity           with    the       underlying       facts      and

20   procedural history in this case.

21          Under the circumstances of this case, we have reviewed

22   both    the     BIA’s     and    IJ’s       decisions        “for   the     sake    of

23   completeness.”          Wangchuck v. Dep’t of Homeland Sec., 448

24 F.3d 524, 528 (2d Cir. 2006).                 The applicable standards of

25   review are well established.                8 U.S.C. § 1252(b)(4)(B); Xiu

26   Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).
 1   The     agency    may,      “[c]onsidering         the   totality         of   the

 2   circumstances,”         base    a   credibility     finding    on    an    asylum

 3   applicant’s demeanor and inconsistencies in his statements

 4   and other record evidence “without regard to whether” those

 5   inconsistencies go “to the heart of the applicant’s claim.”

 6   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at

 7   166-67.          Substantial          evidence    supports     the    agency’s

 8   determination that Zheng was not credible.

 9         The     agency    did     not    err   in    basing    its    credibility

10   determination          on   Zheng’s       inconsistent       statements        and

11   omission regarding his first entry into the United States.

12   See Xiu Xia Lin, 534 F.3d at 166 n.3 (“An inconsistency and

13   an omission are . . . functionally equivalent.”).                         Both in

14   his application and at his initial hearing, Zheng proffered

15   June 2008 as the date of his sole entry into the United

16   States.       When confronted at a later hearing with a 2000

17   removal order for “Sae-Pai Sompong,” a purported native of

18   Thailand, and evidence that Zheng’s fingerprints matched

19   those    of    Sompong,        Zheng    admitted    to   the   prior       entry.

20   Zheng’s explanations—that he forgot the entry, was under a

21   lot of pressure, and remembered later—were unavailing and

22   further undermined his credibility, particularly as they

23   contradicted his other explanation that he had told his
 1   attorney about the entry.        See Majidi v. Gonzales, 430 F.3d
2   77, 80 (2d Cir. 2005) (“A petitioner must do more than

 3   offer    a    plausible      explanation     for   his        inconsistent

 4   statements to secure relief; he must demonstrate that a

 5   reasonable    fact-finder     would    be   compelled    to    credit   his

 6   testimony.”      (internal     quotation       marks     and     emphasis

 7   omitted)).     This inconsistency alone is sufficient support

 8   for the adverse credibility determination.                See Siewe v.

 9   Gonzales, 480 F.3d 160, 170 (2d Cir. 2007) (“So a single

10   false document or a single instance of false testimony may

11   (if attributable to the petitioner) infect the balance of

12   the alien’s uncorroborated or unauthenticated evidence.”).

13       The adverse credibility determination is bolstered by

14   the IJ’s findings regarding Zheng’s demeanor and lack of

15   corroborating evidence.         Particular deference is given to

16   the trier of fact’s assessment of demeanor.                   See Majidi,

17 430 F.3d at 81 n.1.           And, the IJ reasonably found that

18   Zheng’s medical evidence did not corroborate his alleged

19   memory   loss,   as   it   reflected    a   depressive    disorder      and

20   anxiety, but stated Zheng had no memory problems.                See Biao

21   Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An

22   applicant’s failure to corroborate his or her testimony may

23   bear on credibility, because the absence of corroboration
 1   in     general   makes     an     applicant      unable      to    rehabilitate

 2   testimony that has already been called into question.”).

 3          Given     this       inconsistency,             the        contradictory

 4   explanations, and the related demeanor and corroboration

 5   problems, the IJ reasonably found Zheng not credible.                         See

 6   8 U.S.C. § 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534
7 F.3d    at   165-66;     Siewe, 480 F.3d    at   170.        The    adverse

 8   credibility      determination           is   dispositive          of     asylum,

 9   withholding of removal, and CAT relief because all three

10   claims are based on the same factual predicate.                          See Paul

11   v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

12          For the foregoing reasons, the petition for review is

13   DENIED.

14                                        FOR THE COURT:
15                                        Catherine O’Hagan Wolfe, Clerk